UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Address of principal executive offices) (Zip Code) Daniel Pickett Nakoma Capital Management, LLC 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: November 30, 2010 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Nakoma Mutual Funds Semi-Annual Report November 30, 2010 Nakoma Mutual Funds Table of Contents Summary of Investments 1 Schedule of Investments and Securities Sold Short 2 Fees and Expense Example 4 Financial Statements 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Notes 13 Approval of Investment Advisory Agreement 13 Additional Information Back Cover Summary of Investments—November 30, 2010 (Unaudited) Sector Allocations (% of Net Assets) * *Excludes net cash and short-term investments. The accompanying notes are an integral part of the financial statements. 1 Nakoma Mutual Funds Schedule of Investments and Securities Sold Short— November 30, 2010 (Unaudited) COMMON STOCKS–45.4% Description Shares Value Consumer Discretionary – 3.0% Multiline Retail – 0.7% Kohl’s Corp. (1) $ Specialty Retail – 2.3% O’Reilly Automotive, Inc. (1) Consumer Staples – 1.0% Food Products – 1.0% Sanderson Farms, Inc. Energy – 3.6% Energy Equipment & Services – 2.0% Weatherford International, Ltd. (1) Oil, Gas & Consumable Fuels – 1.6% Suncor Energy, Inc. Financials – 1.7% Consumer Finance – 1.7% Visa, Inc., Class A Health Care – 4.2% Life Sciences Tools & Services – 4.2% Agilent Technologies, Inc. (1) Thermo Fisher Scientific, Inc. (1) Industrials – 5.9% Air Freight & Logistics – 1.5% United Parcel Service, Inc., Class B Airlines – 1.5% United Continental Holdings, Inc. (1) Machinery – 1.4% Lindsay Corp. Trading Companies & Distributions – 1.5% GATX Corp. Information Technology – 11.8% Communications Equipment – 2.0% F5 Networks, Inc. (1) Computers & Peripherals – 4.5% Apple, Inc. (1) NCR Corp. (1) Software – 5.3% Adobe Systems, Inc. (1) Microsoft Corp. Take-Two Interactive Software, Inc. (1) Materials – 9.2% Chemicals – 5.5% Albemarle Corp. Monsanto Co. Potash Corp. of Saskatchewan, Inc. Metals & Mining – 3.7% AK Steel Holding Corp. Newmont Mining Corp. Telecommunication Services – 5.0% Diversified Telecommunication Services – 5.0% Qwest Communications International, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $61,419,306) $ EXCHANGE-TRADED FUNDS–3.0% PowerShares DB Crude Oil Double Short ETN (1) SPDR Gold Trust (1) Total Exchange-Traded Funds (Cost $4,834,220) $ SHORT-TERM INVESTMENTS–72.1% UMB Bank Money Market Fiduciary, 0.010% (2)(3) Total Short-Term Investments (Cost $122,221,344) $ Total Investments – 120.5% (Cost $188,474,870) $ Segregated Cash with Brokers – 25.9% Securities Sold Short – (45.0)% ) Liabilities in Excess of Other Assets – (1.4)% ) Total Net Assets – 100.0% $ Non-income producing security. Variable rate security; the coupon rate represents the rate at November 30, 2010. As of the period ended November 30, 2010, cash value of $61,279,999 was held in a segregated account as collateral for securities sold short. ETN – Exchange-Traded Note Percentages indicated are based on net assets. The accompanying notes are an integral part of the financial statements. 2 Nakoma Mutual Funds Schedule of Investments and Securities Sold Short— November 30, 2010(Unaudited)—continued COMMON STOCKS SOLD SHORT–42.2% Description Shares Value Consumer Discretionary – 8.6% Hotels, Restaurants & Leisure – 3.1% PF Chang’s China Bistro, Inc. $ Starwood Hotels & Resorts Worldwide, Inc. Household Durables – 2.3% Ethan Allen Interiors, Inc. Mohawk Industries, Inc. (1) Internet & Catalog Retail – 1.5% NetFlix, Inc. (1) Textiles, Apparel & Luxury Goods – 1.7% True Religion Apparel, Inc. (1) Consumer Staples – 2.2% Household Products – 2.2% Church & Dwight Co., Inc. Financials – 2.0% Commercial Banks – 1.4% SunTrust Banks, Inc. Consumer Finance – 0.6% MasterCard, Inc., Class A Health Care – 3.5% Health Care Equipment & Supplies – 2.3% Wright Medical Group, Inc. (1) Zimmer Holdings, Inc. (1) Health Care Technology – 1.2% Quality Systems, Inc. Industrials – 3.9% Aerospace & Defense – 2.1% Precision Castparts Corp. Machinery – 1.8% Manitowoc Co., Inc. (1) Information Technology – 12.1% Electronic Equipment & Instruments – 5.2% AU Optronics Corp. – ADR (1) Garmin, Ltd. Trimble Navigation, Ltd. (1) Semiconductors & Semiconductor Equipment – 4.1% Fairchild Semiconductor International, Inc. (1) Lam Research Corp. (1) Software – 2.8% Citrix Systems, Inc. (1) Red Hat, Inc. (1) Materials – 5.5% Metals & Mining – 4.4% Aluminum Corp. of China, Ltd. – ADR (1) Southern Copper Corp. United States Steel Corp. Paper & Forest Products – 1.1% Domtar Corp. Telecommunication Services – 4.4% Diversified Telecommunication Services – 2.5% AT&T, Inc. Wireless Telecommunication Services – 1.9% Telephone & Data Systems, Inc. Total Common Stocks Sold Short (Proceeds $64,500,716) $ EXCHANGE-TRADED FUNDS SOLD SHORT–2.8% SPDR S&P Retail ETF Total Exchange-Traded Funds Sold Short (Proceeds $3,937,403) $ TOTAL SECURITIES SOLD SHORT (Proceeds $68,438,119) $ Non-income producing security. ADR – American Depositary Receipt ETF – Exchange-Traded Fund Percentages indicated are based on net assets. The accompanying notes are an integral part of the financial statements. 3 Nakoma Mutual Funds Fees and Expense Example (Unaudited) Shareholders of the Fund incur two types of costs: (1) transaction costs and (2) operating costs, including management fees and other Fund expenses. The following Example is intended to help investors understand the operating costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the period June 1, 2010 through November 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses for the Fund. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Divide your account value by $1,000, then multiply that result by the number in the “Actual” line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund to the cost of investing in other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Nakoma Absolute Return Fund Beginning Account Value (June 1, 2010) Ending Account Value (Nov. 30, 2010) Annualized Expense Ratio (1) Expenses Paid During Period (2) Actual $ 980.40 2.87% Hypothetical (5% return before expenses) 2.87% This ratio includes the dividend and interest expense from securities sold short. Pursuant to an expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb Fund expenses to ensure that the Fund’s total annual fund operating expenses do not exceed 1.99% of the Fund’s average daily net assets (exclusive of acquired fund fees and expenses, and dividend and interest expense on securities sold short) at least through October 1, 2011. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/365. Information shown reflects values using the expense ratios for the period June 1, 2010 through November 30, 2010. The accompanying notes are an integral part of the financial statements. 4 Nakoma Mutual Funds Financial Statements—November 30, 2010 (Unaudited) NAKOMA ABSOLUTE RETURN FUND STATEMENT OF ASSETS & LIABILITIES November 30, 2010 Assets Investments, at value (cost $188,474,870) $ Deposit at broker for securities sold short Receivable for investments sold Receivable for fund shares sold Interest and dividends receivable Prepaid expenses Total assets $ Liabilities Securities sold short, at value (proceeds of $68,438,119) Payable for investments purchased Payable for fund shares redeemed Dividends payable on securities sold short Payable to Adviser Accrued expenses and other liabilities Total liabilities $ Net Assets $ Net Assets Consist of Paid in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments and securities sold short – net ) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Net Assets $ Shares outstanding (no par value, unlimited shares authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING) $ STATEMENT OF OPERATIONS For the Period Ended November 30, 2010 Investment Income Interest $ Dividends Total investment income $ Operating Expenses Investment advisory fees $ Transfer agent fees and expenses Fund administration and accounting fees Professional fees Federal and state registration fees Reports to shareholders Custody fees Trustees' fees and related expenses Other Total operating expenses $ Dividend expense on securities sold short Interest expense on securities sold short Net expenses $ Net Investment Loss $ ) Realized and Unrealized Gain (Loss) On Investments Net realized gain (loss) on: Investment securities Securities sold short ) Change in unrealized appreciation (depreciation) on: Investment securities Securities sold short ) Net Realized and Unrealized Loss on Investments $ ) Net Decrease in Net Assets Resulting From Operations $ ) The accompanying notes are an integral part of the financial statements. 5 Nakoma Mutual Funds Statements of Changes in Net Assets NAKOMA ABSOLUTE RETURN FUND For the Period Ended Nov. 30, 2010 (Unaudited) For the Year Ended May 31, 2010 Operations Net investment loss $ ) $ ) Net realized gain (loss) on: Investment securities Securities sold short ) ) Change in unrealized appreciation (depreciation) on investments and securities sold short ) Net decrease in net assets resulting from operations $ ) $ ) Capital Share Transactions Proceeds from shares sold Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions $ ) $ ) Total Increase (Decrease) in Net Assets $ ) $ ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment loss $ ) $ - Capital Share Transactions Shares sold Shares redeemed ) ) Net increase (decrease) from capital share transactions ) ) Shares outstanding, beginning of period Shares outstanding, end of period The accompanying notes are an integral part of the financial statements. 6 Nakoma Mutual Funds Financial Highlights Selected Per Share Data for the Period Presented NAKOMA ABSOLUTE RETURN FUND For the Periods Ended: November 30, 2010 (Unaudited) May 31, 2010 May 31, 2009 May 31, 2008 May 31, 2007* Net Asset Value, Beginning of Period $ Income From Investment Operations Net investment income (loss) Net realized and unrealized gain (loss) on investments and securities sold short ) ) Total from investment operations ) ) Less Distributions Net investment income — — — ) ) Return of capital — — — ) — Total distributions — — — ) ) Net Asset Value, End of Period $ Total Return(2) (1.96)% (8.86)% 0.66% 0.18% 5.95% Supplemental Data and Ratios Net assets, end of period (in thousands) $ Ratio of expenses to average net assets, excluding dividend and interest expense on securities sold short, after waived or recaptured fees 1.96% 1.85% 1.86% 1.99% 1.99% Ratio of dividend and interest expense on securities sold short to average net assets 0.91% 0.79% 0.69% 0.62% 0.46% Ratio of expenses to average net assets, including dividend and interest expense on securities sold short, after waived or recaptured fees 2.87% 2.64% 2.55% 2.61% 2.45% Ratio of expenses to average net assets, before waived or recaptured fees 2.87% 2.64% 2.48% 2.57% 5.73% Ratio of net investment income (loss) to average net assets, after waived or recaptured fees(6) (2.30)% (1.99)% (1.79)% (0.59)% 1.41% Ratio of net investment loss to average net assets, before waived or recaptured fees (2.30)% (1.99)% (1.72)% (0.55)% (1.87)% Portfolio turnover rate - long positions, excluding short positions 81% 126% 115% 124% 18% Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of Fund distributions. Not annualized. Represents performance beginning on the first day of security trading (December 18, 2006). Reflects the Adviser’s waiver or recapture of a portion of its management fees and/or other operating expenses. Annualized. * Fund commenced operations in August 23, 2006. Fund began investing in line with its investment objectives on December 18, 2006. The accompanying notes are an integral part of the financial statements. 7 Nakoma Mutual Funds Notes to Financial Statements—November 30, 2010 (Unaudited) NOTE 1 – ORGANIZATION MATTERS The Nakoma Absolute Return Fund (the “Fund”) is a series of Nakoma Mutual Funds (the “Trust”), an open-end, diversified management investment company, organized as a statutory trust in Delaware and registered with the Securities and Exchange Commission (the “SEC”) under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund commenced operations on August 23, 2006. The Fund commenced investing in line with its investment objectives on December 18, 2006. The investment adviser to the Fund is Nakoma Capital Management LLC (the “Adviser”), which is registered as an investment adviser with the SEC. The Trust is authorized to issue an unlimited number of shares, which are units of beneficial interest with no par value. The Fund currently offers one class of shares of common stock. The Fund may offer additional classes of shares in the future. Each share represents a proportionate interest in the Fund’s assets. All shares have the same voting and other rights and preferences. The shares have noncumulative voting rights. The investment objective of the Fund is to seek absolute returns with low volatility independent of equity market conditions. The Fund seeks to implement an “expectations” investment strategy in taking long and short positions in securities. It will invest primarily in equity securities traded in U.S. markets—taking long positions in companies where the Adviser believes operating results will exceed investors’ expectations, and establishing short positions in companies that the Adviser believes will disappoint or as hedged offsets to long positions. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Securities Valuation Securities and other assets will normally be valued as of the close of regular trading (4:00 P.M. Eastern Time) on each day the New York Stock Exchange (the “NYSE”) is open for trading. Common stocks listed on national securities exchanges are valued at the last sale price on the securities exchange on which such securities are primarily traded or at last sale price on the national securities market. Securities traded on the NASDAQ National Market or the NASDAQ Small Cap Market (collectively, “NASDAQ-traded securities”) are valued at the NASDAQ Official Closing Price (“NOCP”). Exchange-traded securities for which there were no transactions and NASDAQ-traded securities for which there is no NOCP are valued at the current bid prices for longs and current asked prices for shorts on such exchanges. Unlisted securities held by the Fund that are not included in the NASDAQ Stock Market are valued at the average of the quoted bid and asked prices in the over-the-counter market. Securities and other assets for which market quotations are not readily available are valued by appraisal at their fair value as determined in good faith by the Adviser under procedures established by the Fund’s Board of Trustees (the “Board”). Some methods for valuing these securities may include: fundamental analysis (earnings multiple, etc.), matrix pricing, discounts from market prices of similar securities, or discounts applied due to the nature and duration of restrictions on the disposition of the securities. Short-term investments maturing in less than 60 days are valued at amortized cost unless the Board determines that this method does not represent fair value, if their original maturity was 60 days or less, or by amortizing the value as of the 61st day prior to maturity, if their original term to maturity exceeded 60 days. During the period ended November 30, 2010, the Fund did not trade in any securities for which market quotations were not readily available. U.S. GAAP establishes a hierarchy that prioritizes the various inputs used in determining the value of the Fund’s investments. The three broad levels of the hierarchy are described below: 8 Nakoma Mutual Funds notes to financial statements—continued · Level 1 – quoted prices for active markets for identical securities. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2010: Level 1 Level 2 Level 3 Quoted Prices Other Significant Observable Inputs Significant Unobservable Inputs Total Common Stocks* $ $ - $ - $ Exchange-Traded Funds - - Short-Term Investments - - Total Investments $ $ - $ - $ Common Stocks Sold Short* - - Exchange-Traded Funds Sold Short - - Total Securities Sold Short $ $ - $ - $ *Please refer to the Schedule of Investments and Securities Sold Short to view common stocks segregated by industry type. The Fund did not hold any Level 2 or Level 3 securities during the period ended November 30, 2010. Short Sales The Fund may sell a security it does not own in anticipation of a decline in the value of that security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon closing a short sale. Liabilities for securities sold short are reported at fair value in the financial statements. Such liabilities are subject to off-balance sheet risk to the extent of any future increases in fair value of the securities sold short. The ultimate liability for securities sold short could exceed the liabilities recorded in the Fund’s Statement of Assets & Liabilities. The Fund is liable for any dividends payable on securities while those securities are held short and will also bear other costs, such as charges for the prime brokerage account, in connection with its short positions. These costs are reported as “Dividend expense on securities sold short” and “Interest expense on securities sold short” in the Fund’s Statement of Operations. Cash received from short sales is maintained by the Fund’s prime broker, BNP Paribas Prime Brokerage, Inc. (the “Prime Broker”), and is used to meet collateral requirements. The collateral required is determined daily by reference to the fair value of the short positions. It is included as “Deposit at broker for securities sold short” on the Fund’s Statement of Assets and Liabilities. Segregated cash, cash equivalents, or liquid securities also pledged as collateral that are restricted from use are included on the Fund’s Schedule of Investments, and are held at the custodian per a tri-party agreement between the Fund, the custodian, and the Prime Broker. The Fund’s deposit at the Prime Broker is exposed to credit risk, as the Prime Broker effects transactions and extends credit pursuant to a prime brokerage agreement. The Adviser attempts to minimize the Fund’s credit risk by monitoring credit exposure and the credit worthiness of the Prime Broker. 9 Nakoma Mutual Funds notes to financial statements—continued Distributions The Fund’s net investment company taxable income from certain dividends, interest, and any net realized short-term capital gains are paid to shareholders as ordinary income distributions. Certain distributions of net investment company taxable income may be reported to shareholders as “qualified dividend income,” which is generally subject to reduced rates of taxation. However, because the principal investment goal of the Fund is to invest in both long and short positions in equity securities, it is anticipated that a smaller portion of the net investment company taxable income distributions paid to shareholders by the Fund will be qualified dividend income eligible for taxation by individuals at long-term capital gain rates than if the Fund invested in only long positions in equity securities. Net realized long-term capital gains are paid to shareholders as capital gains distributions, regardless of how long shares of the Fund have been held by the shareholder. Shareholders have two distribution options: (1) automatic reinvestment of both net investment company taxable income distributions and capital gains distributions in additional shares of the Fund, or (2) both net investment company taxable income distributions and capital gains distributions are paid in cash. Distributions to shareholders are recorded on the ex-dividend date. The character of distributions made during the year from net investment company taxable income or net capital gain may differ from character for federal income tax purposes due to differences in the recognition of income expense and gain items for financial statement and tax purposes. Where appropriate, reclassifications between capital accounts are made for such differences that are permanent in nature. Commitments and Contingencies In the normal course of business, the Fund enters into contracts that provide general indemnification to other parties. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, the Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. Federal Income Taxes The Fund intends to qualify for tax treatment applicable to regulated investment companies under the Internal Revenue Code of 1986, as amended (the “Code”), and distribute all of its taxable income to its shareholders. Therefore, no provision has been recorded for federal income or excise taxes. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination. A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze all open tax years, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the six-months ended November 30, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund has no examinations in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of increases and decreases from operations during the reporting period. Actual results could differ from those estimates. 10 Nakoma Mutual Funds notes to financial statements—continued Share Valuation The net asset value per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent. The Fund’s shares will not be priced on the days on which the NYSE is closed for trading. Other Investment transactions are accounted for on a trade date basis. Dividend income and dividend expense are recorded on the ex-dividend date, and interest income is recognized on an accrual basis. Net realized gains and losses on securities are computed on the basis of specific security lot identifications. Subsequent Events In preparing these financial statements, management has evaluated events and transactions for potential recognition or disclosure through the date these financial statements were issued. There were no subsequent events to report that would have a material impact on the Fund’s financial statements and notes to financial statements. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update Improving Disclosures about Fair Value Measurements that requires additional disclosures regarding fair value measurements. Certain required disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, and other required disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management is currently evaluating the impact it will have on its financial statement disclosures. NOTE 3 – INVESTMENT PORTFOLIO TRANSACTIONS Purchases and sales of long investments, other than short-term securities, for the Fund for the period ended November 30, 2010, were $65,416,472 and $78,108,535, respectively. Proceeds and covers of securities sold short for the Fund for the period ended November 30, 2010, were $56,117,317 and $70,020,945, respectively. There were no purchases or sales of U.S. government securities for the period ended November 30, 2010. NOTE 4 – INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES Investment Adviser An advisory agreement with the Adviser was in effect during the period ended November 30, 2010. Pursuant to this agreement, the Adviser directs the purchase or sale of investment securities in the day-to-day management of the Fund’s investment portfolio, subject to policies adopted by the Board. The Adviser is also responsible for providing investment research and portfolio management services, and selecting the brokers who execute the Fund’s portfolio transactions. The Fund pays the Adviser an annual fee equal to 1.50% of the Fund’s average daily net assets, computed and paid monthly according to the terms of the advisory agreement. For the period ended November 30, 2010, the Adviser earned a fee of $1,287,303. Pursuant to a separate expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that the Fund’s total annual operating expenses (exclusive of acquired fund fees and expenses, and dividend and interest expense on securities sold short) do not exceed 1.99% of the Fund’s average daily net assets through at least October 1, 2011. Under the terms of the expense limitation agreement, the Adviser may request a reimbursement of any advisory fees waived or reduced or payment of expenses made by the Adviser within the previous thirty-six months following the month to which the waiver, reduction or payment related 11 Nakoma Mutual Funds notes to financial statements—continued if the Fund’s expenses are less than the above limit agreed to by the Fund for such month. The Board reviews all recoupments. For the period ended November 30, 2010, operating expenses were not subject to a waiver or recoupment. Officers and Trustees Certain officers and trustees of the Trust are affiliated with the Adviser. None of these individuals receives a fee from the Trust for serving as an officer or trustee. The fees and expenses of the independent trustees allocated to the Fund are reflected in the Fund’s Statement of Operations. The independent trustees’ remuneration from the Fund totaled $12,168 for the period ended November 30, 2010. NOTE 5 – TAX INFORMATION At November 30, 2010, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) on investments and securities sold short $ There were no distributions paid during the fiscal year ended May 31, 2010, and the fiscal year ended May 31, 2009. As of May 31, 2010, the components of accumulated losses on a tax basis were as follows: Undistributed ordinary income $ - Undistributed long-term gains - Tax accumulated earnings - Accumulated capital and other losses ) Unrealized appreciation on investments and securities sold short Total accumulated losses $ ) As of May 31, 2010, the Fund had a capital loss carry forward of $20,557,984, of which $987,684 expires on May 31, 2016, $12,569,991 expires on May 31, 2017, and $7,000,309 expires on May 31, 2018. As of May 31, 2010, the Fund had $8,570,889 of post-October losses, which are deferred until June 1, 2010, for tax purposes. Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first day of the Fund’s next taxable year. NOTE 6 – MARGIN BORROWING AGREEMENT The Fund has a margin account with its Prime Broker under which the Fund may borrow against the value of its securities, subject to regulatory limitation. Interest is accrued at the federal funds rate plus 0.35% as of November 30, 2010. Interest is accrued daily and paid monthly. 12 Nakoma Mutual Funds Additional Notes (Unaudited) NOTE 7 – PROXY VOTING The Board has delegated the authority to vote proxies related to the portfolio securities held by the Fund to the Adviser in accordance with the Proxy Voting Guidelines and Procedures (the “Proxy Policies”) adopted by the Adviser. A description of these Proxy Policies is available (i) without charge, upon request, by calling the Fund toll-free at 1-866-662-5662, and (ii) on the SEC’s website at www.sec.gov. The Fund’s proxy voting record for the most recent 12-month period ended June 30, 2010, is available (i) without charge, upon request, by calling the Fund toll-free at 1-866-662-5662, and (ii) on the SEC’s website at www.sec.gov. NOTE 8 – QUARTERLY PORTFOLIO DISCLOSURES The Fund files a complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available (i) without charge, upon request, by calling the Fund toll-free at 1-866-662-5662, (ii) on the SEC’s website at www.sec.gov., and (iii) to review and copy at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Approval of Investment Advisory Agreement (Unaudited) FACTORS CONSIDERED BY THE TRUSTEES IN APPROVING THE INVESTMENT ADVISORY AGREEMENT FOR THE FUND The Board of Trustees (the “Board”) of Nakoma Mutual Funds (the “Trust”) met on August 5, 2010 to consider the renewal of the Investment Advisory Agreement between the Trust, on behalf of its initial series, the Nakoma Absolute Return Fund (the “Fund”), and Nakoma Capital Management, LLC, the Fund’s investment adviser (the “Adviser”). The Board reviewed and discussed several documents that had been provided prior to the meeting, including the Investment Advisory Agreement, a memorandum provided by outside legal counsel discussing the Board’s fiduciary obligations and factors the Board should assess in considering the renewal of the Investment Advisory Agreement, information in response to a request sent on behalf of the Trustees who are not “interested persons” of the Trust or the Adviser (the “Independent Trustees”), within the meaning of the Investment Company Act of 1940, as amended, from the Adviser (including its Form ADV and financial statements), and comparative information about the Fund’s total expense ratio, management fee and performance, and other pertinent information. The Board also received information periodically throughout the year that was relevant to its Investment Advisory Agreement renewal process, including performance, management fee and other expense information. Based on its evaluation of this information, the Board, including a majority of the Independent Trustees, approved the continuation of the Investment Advisory Agreement for an additional one-year period. In considering the Investment Advisory Agreement and reaching its conclusions, the Board reviewed and analyzed various factors that it determined were relevant, including the factors set forth below. Nature, Extent and Quality of Services Provided to the Fund. The Board considered the nature, extent and quality of services provided by the Adviser, including investment research, portfolio management, supervision of Fund operations and compliance, recordkeeping, reporting to the Board as requested and regulatory matters. The Board concluded that the services provided to the Fund were extensive and high quality in nature and that the Fund was likely to continue to benefit from services provided under the Investment Advisory Agreement. 13 Nakoma Mutual Funds Approval of Investment Advisory Agreement—continued Investment Performance of the Fund and the Adviser. The Board reviewed overall investment performance information relating to the Fund and the Adviser. In considering the investment performance for the Fund, the Board also reviewed information from the Morningstar database regarding the Fund’s performance over various time periods in comparison to its peer group category, long-short funds. The Board noted that the Fund’s performance for the one-year and year-to-date periods ended June 30, 2010 was below the average of its peer group over the same periods, although the Fund’s performance for the three-month period ended June 30, 2010 was positive and above the average of its peer group over the same period. The Board noted that the Adviser continues to adhere to its investment strategy. The Board also considered the Adviser’s quarterly investment management reports and reviews explaining the Fund’s performance, the Adviser’s investment decision process and the investment strategies it employs for the Fund. After considering all of the information, the Board concluded that, although past performance is not a guarantee of future results, the Fund and its shareholders were likely to benefit from the Adviser’s continued management. The Board also considered the Adviser’s quarterly investment management reports and reviews explaining the Fund’s performance, the Adviser’s investment decision process and the investment strategies it employs for the Fund. After considering all of the information, the Board concluded that, although past performance is not a guarantee of future results, the Fund and its shareholders were likely to benefit from the Adviser’s continued management. Costs of Services Provided and Profits Realized by the Adviser. The Board considered the Fund’s management fee and total expense ratio relative to industry averages for comparable long-short funds. The Board noted that the Fund pays the Adviser a management fee of 1.50% of the Fund’s average daily net assets and that this fee is recorded as revenue on the Adviser’s income statement. The Board determined that the Fund’s management fee was slightly above, but was within a reasonable range, of the average management fee charged by comparable funds. The Board also noted that the Adviser has agreed to waive expenses to limit the Fund’s total expense ratio, excluding expenses related to the costs of short sales, to the extent they exceed 1.99% of the Fund’s average daily net assets, and that the Fund’s total expense ratio was slightly below the average total expense ratio of comparable funds. In addition, the Board reviewed profitability information relating to the Adviser, as set forth in the Adviser’s financial statements. In light of the foregoing, the Board concluded that the Fund’s management fee and total expense ratio were reasonable. Extent of Economies of Scale as the Fund Grows. The Board noted that as the assets have grown within the Fund, the Fund’s total expense ratio, excluding expenses related to the costs of short sales, has dropped below the Fund’s 1.99% expense cap limitation and all expenses incurred by the Fund in prior fiscal periods in excess of the 1.99% expense cap limitation that were previously waived by the Adviser have since been recouped by the Adviser. The Board noted that the Fund’s management fee structure did not contain any breakpoint reductions as the Fund’s assets grow in size, but that the feasibility of incorporating breakpoints would continue to be reviewed on a regular basis. The Board noted that shareholders were likely to experience economies of scale in the near future due to the asset growth. Benefits Derived from the Relationship with the Fund. The Board considered the direct and indirect benefits that could be derived by the Adviser from its association with the Fund. The Board concluded that the benefits the Adviser may receive, such as greater name recognition or increased ability to obtain research or brokerage services, appear to be reasonable, and in many cases may benefit the Fund. The Board considered all these factors. In considering the Investment Advisory Agreement, the Board did not identify any one factor as all-important, but rather considered these factors collectively in light of the Fund’s surrounding circumstances. Based on this review, it was the judgment of the Board and the Independent Trustees that shareholders would receive high quality services at reasonable fees and, therefore, renewal of the Investment Advisory Agreement was in the best interests of the Fund. 14 [THIS PAGE INTENTIONALLY LEFT BLANK] Nakoma Mutual Funds Additional Information TRUSTEES AND OFFICERS Dan Pickett Chairman, President, Trustee Marla Ahlgrimm, R.Ph. Trustee John Feldt Trustee Antonio Mello Trustee Tom Poehling Trustee Mark Fedenia VP of Investments, Trustee Robyn Rannow Secretary, Treasurer, Chief Compliance Officer, AML Officer SYMBOLNARFX ADMINISTRATOR / TRANSFER AGENT / FUND ACCOUNTANT UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, Wisconsin53233 DISTRIBUTOR UMB Distribution Services, LLC 803 West Michigan Street Milwaukee, Wisconsin53233 1-866-662-5662 CUSTODIAN UMB Bank, n.a. 928 Grand Boulevard10th Floor Kansas City, Missouri64106 INVESTMENT ADVISER Nakoma Capital Management LLC 8040 Excelsior DriveSuite 401 Madison, Wisconsin53717 www.nakomacapital.com www.nakomafunds.com LEGAL COUNSEL Godfrey & Kahn S.C. 780 North Water Street Milwaukee, WI53202 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Cohen Fund Audit Services, Ltd. 800 Westpoint ParkwaySuite 1100 Westlake, Ohio44145-1594 This report is intended only for the information of shareholders or those who have received the Fund’s prospectus, which contains information about the Fund’s management fee and expenses. Please read the prospectus carefully before investing. The Nakoma Absolute Return Fund is distributed by UMB Distribution Services, LLC. Item 2.Code of Ethics Not applicable to semi-annual reports. Item 3.Audit Committee Financial Expert Not applicable to semi-annual reports. Item 4.Principal Accountant Fees and Services Not applicable to semi-annual reports. Item 5.Audit Committee of Listed Registrants Not applicable to semi-annual reports. Item 6.Investments (a) Schedule of Investments and Securities Sold Short is included as part of the report to shareholders filed under Item 1 of this Form N-CSR. Item 7.Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable to open-end management investment companies. Item 8.Portfolio Managers of Closed-End Management Investment Companies Not applicable to open-end management investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not applicable to open-end management investment companies. Item 10.Submission of Matters to a Vote of Security Holders There were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees. Item 11.Controls and Procedures (a) The Registrant’s principal executive officer and principal financial officer has reviewed the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended, (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule 30a-3(b) under the Act.Based on his review, such officer has concluded that the disclosure controls and procedures were effective in ensuring that information required to be disclosed in this report was appropriately recorded, processed, summarized and reported and made known to him by others within the Registrant and by the Registrant’s service providers. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s second fiscal quarter of the period covered by this report that materially affected, or were reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 12.Exhibits (a)(1) Code of Ethics. Not applicable to semi-annual reports. Certifications required pursuant to Rule 30a-2(a) and Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons. Not applicable to open-end management investment companies. (b) Certification pursuant to Rule 30a-2(b) and Section 906 of the Sarbanes-Oxley Act of 2002. Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Nakoma Mutual Funds /s/Daniel Pickett By: Daniel Pickett President Date February 8, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. /s/Daniel Pickett By: Daniel Pickett President (Principal Executive and Principal Financial Officer) Date February 8, 2011
